Citation Nr: 0604113	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  05-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, as due to Agent Orange exposure.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel











INTRODUCTION

The veteran served on active military duty from August 1967 
to June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran has a current diagnosis of diabetes mellitus, 
type II.

2.  The competent medical evidence does not relate diabetes 
mellitus, type II, to active military service or to Agent 
Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in, or 
aggravated by, active military service, and it may not be 
presumed to have been so incurred, to include as due to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to initial VA 
adjudication for the veteran's claim for entitlement to 
service connection for diabetes mellitus, VA notified the 
veteran by a letter dated August 2003 of the information and 
evidence needed to substantiate and complete his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
letter also informed the veteran that VA would obtain all 
service medical records, VA medical records, and any other 
medical records about which the veteran notified them.  The 
veteran was advised that it was his responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records and VA outpatient medical records 
have been associated with the claims file.  The veteran was 
asked to advise VA if there was any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  The Board notes that the 
veteran's diabetes mellitus was diagnosed by a private 
physician, and that no private treatment records regarding 
diabetes mellitus are associated with the claims file.  But 
the veteran failed to reply to VA's requests for information 
and has not submitted any private medical records, or 
identified or authorized any private medical records that 
need to be obtained.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (the duty to assist is not always a one-way street 
and the veteran cannot passively wait for help where he may 
or should have information that is essential in obtaining 
evidence).  There is no indication that other federal 
department or agency records exist that should be requested.  
The veteran was also advised what evidence VA had requested, 
and notified in the statement of the case what evidence had 
been received.  There is no indication that any pertinent 
evidence was not received.  

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Although there is no nexus opinion in the claims file, none 
is required in this case.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains:  (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence of record does not 
establish that the veteran's diabetes mellitus is related to 
his military service.  A VA examination with a nexus opinion 
is therefore not necessary with regard to the issue on 
appeal.  Thus, VA's duty to assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, diabetes mellitus may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders:  chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Section 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e).

The governing law provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
to an herbicide agent unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309(e).  

According to a March 2003 fact sheet distributed by the 
Veterans Benefits Administration VBA, which was posted in 
September 2003, the Department of Defense (DOD) has confirmed 
that Agent Orange was used along the Korean demilitarized 
zone (DMZ) from April 1968 through July 1969 to defoliate the 
fields of fire between the front line defensive positions and 
the south barrier fence.  The treated area was a strip of 
land 151 miles long and up to 350 yards wide from the fence 
to north of the civilian control line.  There is no 
indication that the herbicide was sprayed in the DMZ itself.  
Both the 2nd and 7th Infantry Divisions, United States Army, 
had units in the affected area at the time Agent Orange was 
being used.  Field artillery, signal, and engineer troops 
also were supplied as support personnel during the time of 
the confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12, 056.  Claims for veterans who served 
in Korea during this period should be developed for such 
exposure, and if a veteran was so exposed, the presumptions 
found in 38 C.F.R. § 3.309(e) apply.

The veteran's service medical records, including service 
entrance and discharge examinations, are negative for any 
finding of diabetes mellitus, type II.  VA outpatient records 
dated in 2002 show treatment and diagnoses of diabetes 
mellitus, type II.

In the veteran's July 2003 original claim, he contended that 
he was "stationed in Korea from March of 1968 thru (sic) 
March of 1969.  I had been through areas that had been 
sprayed with Agent Orange.  I had been in Camp Casey and 
other areas along the DMZ."  In the veteran's March 2005 
substantive appeal, he stated that "I served in Korea during 
the time [Agent Orange] was sprayed there.  I served in a 
detached unit that traveled repairing the Nike Hercules 
equipment.  My unit traveled in and along the area you refer 
to in the [statement of the case].  We traveled within 
eyesight of the fence mentioned in the [statement of the 
case].  I personally observed Korean (sic) hand spraying 
something in that area.  I, at that time, had no knowledge of 
WHAT was being sprayed."  

The veteran's service personnel records indicate that he was 
stationed in Korea from March 1968 to March 1969, and served 
in the 65th, 55th, and 30th Ordnance Companies.  The RO 
investigated whether the veteran's units were exposed to 
Agent Orange by contacting the U.S. Armed Services Center for 
Unit Records Research (now U.S. Army and Joint Services 
Records Research Center (JSRRC)).  A May 2004 response letter 
from JSRRC indicated that Agent Orange was used in Korea 
along the southern border of the DMZ from April to August 
1968.  Agent Orange was applied by the Republic of Korea 
Armed Forces by using "hand sprayers and M8A2 trailer 
mounted decontamination apparatus."  Although US personnel 
advised the Korean Armed Forces, "no US personnel are known 
to have been actually involved in the[] application."  JSRRC 
also indicated that the 55th and 30th Ordnance Companies were 
stationed approximately 18 and 26 miles from the DMZ, 
respectively, and that the unit histories do not indicate any 
assignment to the DMZ.  The Military History Institute does 
not maintain a 1968 or 1969 unit history for the 65th 
Ordnance Company.  


The evidence of record is against the veteran's claim for 
presumptive service connection.  Competent medical evidence 
indicates that the veteran has a current diagnosis of 
diabetes mellitus, type II.  The evidence shows that the 
veteran did not serve in the Republic of Vietnam in the 
Vietnam era.  The evidence indicates that the veteran served 
in Korea from March 1968 to March 1969, in the 65th, 55th, and 
30th Ordnance Companies.  However, the DOD has only confirmed 
that specific units of the 2nd and 7th Infantry Divisions, and 
supporting field artillery, signal, and engineer troops were 
exposed to Agent Orange from April 1968 to July 1969.  Only 
those units qualify for presumptive service connection for 
Agent Orange exposure.  Additionally, the JSRRC investigated 
and found that the veteran's companies were not stationed at 
the DMZ.  The Board finds that the evidence shows that the 
veteran is not entitled to presumptive service connection 
under 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).

In order to establish direct service connection, the 
following must be shown:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Diabetes mellitus may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The evidence of record does not support the veteran's claim 
for service connection on a direct basis.  The competent 
medical evidence shows a current diagnosis of diabetes 
mellitus, type II.  The veteran's service medical records are 
negative for any findings or diagnosis of diabetes mellitus.  
Moreover, diabetes mellitus, type II was not diagnosed within 
one year from separation of service.  The first medical 
evidence of record showing a diagnosis of diabetes mellitus, 
type II was in August 2002, over 30 years after discharge 
from service.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Moreover, 
the objective medical evidence does not link the diagnosis to 
any incidents in service.  Accordingly, service connection is 
not warranted because the evidence shows that the diabetes 
mellitus, type II, was not diagnosed within one year from 
separation from service, and does not relate diabetes 
mellitus, type II, to the veteran's military service, or to 
any incident therein, to include exposure to Agent Orange.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


